BIJUR, J.
On a previous appeal in this case, reported in 65 Misc. Rep. 50, 119 N. Y. Supp. 248, this court held that the only issue was whether an assignment made by one member of a firm of all the assets of the firm constituted a valid assignment by the partnership; and this court decided that, in the absence of evidence of the consent or ratification of the second partner to the assignment for the benefit of the creditors, such assignment was invalid. On the second trial there was ample evidence that the second partner consented to the assignment of all the partnership assets to the plaintiff assignee. The only contradictory evidence was hearsay, to the effect that the second partner had stated that he had not consented. The admission of this evidence was clearly error.
The judgment, therefore, must be reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.